Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 1 of 7
Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 2 of 7
Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 3 of 7
Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 4 of 7
Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 5 of 7
Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 6 of 7
Case 11-33448   Doc 54   Filed 08/01/19 Entered 08/01/19 16:30:25   Desc Main
                           Document     Page 7 of 7
